EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Feng Ma (Registration No. 58,192) on May 05, 2022. 

The claims had been amended as following:

1. (Currently Amended) A method for displaying a prompting message, comprising:
upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop;
after an input operation for the first mark is detected, switching the desktop to a prompting page; and
displaying the prompting message on the prompting page,
wherein dynamically displaying the first mark on the desktop comprises:
automatically making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction; and
displaying the first mark on the desktop dynamically and periodically[[.]],
wherein the predetermined direction is:
a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page; or,
a second direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the prompting page to the desktop,
wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop.

2-4. (Cancelled) 

5. (Original) The method of claim 1, further comprising:
upon there is no prompting message to be displayed, statically displaying a second mark on the desktop.

6. (Currently Amended) A device for displaying a prompting message, comprising:
a processor; and
a memory configured to store an instruction executable for the processor,
wherein the processor is configured to: 
upon there is a prompting message to be displayed, control dynamically displaying of a first mark on a desktop;
after an input operation for the first mark is detected, switch the desktop to a prompting page; and
control displaying of the prompting message on the prompting page,
wherein the processor, when controlling dynamically displaying of the first mark on the desktop, is specifically configured to:
automatically control making of an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction; and 
control periodically dynamically displaying the first mark on the desktop[[.]],
wherein the predetermined direction is:
a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page; or,
a second direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the prompting page to the desktop,
wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop.

7. (Cancelled) 

8. (Original) The device of claim 6, wherein the processor is further configured to:
upon there is no prompting message to be displayed, control static displaying of a second mark on the desktop.

9. (Original) The device of claim 6, wherein the prompting message comprises prompting messages for one or more applications.

10. (Previously Presented) The device of claim 6, wherein the processor is further configured to:
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark.

11. (Previously Presented) The device of claim 6, wherein the processor is further configured to:
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark.

12. (Previously Presented) The device of claim 8, wherein the processor is further configured to:
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark.

13. (Previously Presented) The device of claim 9, wherein the processor is further configured to:
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark.

14. (Original) The device of claim 10, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy.

15. (Original) The device of claim 11, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy.

16. (Original) The device of claim 6, wherein the processor is further configured to:
upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed.

17. (Previously Presented) The device of claim 6, wherein the processor is further configured to:
upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed.

18. (Original) The device of claim 8, wherein the processor is further configured to:
upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed.

19. (Original) A mobile phone implementing the method of claim 1, wherein the mobile phone comprises a display screen configured to display the prompting message on the prompting page to be viewable to a user without switching to each application, thereby simplifying user operation; and wherein the mobile phone is configured to notify the user of the prompting message by displaying the first mark on the desktop without user intervention.

20. (Currently amended) A non-transitory computer-readable storage medium having instructions stored thereon, for execution by a processor of a mobile terminal to enable the mobile terminal to implement operations of a method for displaying a prompting message, comprising:
upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop;
after an input operation for the first mark is detected, switching the desktop to a prompting page; and
displaying the prompting message on the prompting page,
wherein dynamically displaying the first mark on the desktop comprises:
automatically making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction; and
displaying the first mark on the desktop dynamically and periodically,
wherein the predetermined direction is:
a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page; or,
a second direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the prompting page to the desktop,
wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop.

21. (Previously Presented) The method of claim 1, wherein the prompting message comprises at least one of a calendar prompt, an email prompt, or an instant message prompt. 

22. (Previously Presented) The device of claim 6, wherein the prompting message comprises at least one of a calendar prompt, an email prompt, or an instant message prompt.

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 6, and 20 when taken in the context of the claims as a whole, especially the concept of after an input operation for the first mark is detected, switching the desktop to a prompting page; and
displaying the prompting message on the prompting page, wherein dynamically displaying the first mark on the desktop comprises: automatically making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction; and displaying the first mark on the desktop dynamically and periodically, wherein the predetermined direction is: a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page; or, a second direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the prompting page to the desktop, wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop.

At best the prior arts of record, specifically, Cranfill et al. (US 20130332886 A1) teaches a computer implemented method for displaying a prompting message, comprising: upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop; after an input operation for the first mark is detected, switching the desktop to a prompting page; after an input operation for the first mark is detected, switching the desktop to a prompting page; and displaying the prompting message on the prompting page (Fig. 8A, paragraph [0092], paragraph [0115], paragraph [0119]). Lin et al. (US 20090241062 A1) teaches a dynamic moving arrow with periodic feature (paragraph [0046]). Chen (US 20200371667 A1) teaches a dynamic arrow display which allows switching between two desktop pages (Fig. 4A-1, paragraph [0284]).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 6 and 20 as a whole.

Thus, claims 1, 6 and 20 are allowed over the prior arts of record. Dependent claims 5, 8-19, and 21-22 are also allowable due to its dependency of independent claims 1, 6 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143